269 S.C. 553 (1977)
238 S.E.2d 678
The STATE, Respondent,
v.
Michael E. CARRIKER, Appellant.
20534
Supreme Court of South Carolina.
October 31, 1977.
*554 Edmund H. Robinson, of Charleston, for Appellant.
Daniel R. McLeod, Atty. Gen., Brian P. Gibbes, and Sally G. Young, Asst. Attys. Gen., of Columbia, and Capers G. Barr, III, Sol., of Charleston, for Respondent.
October 31, 1977.
Per Curiam:
Appellant, Michael E. Carriker, and a co-defendant were convicted of armed robbery. Appellant was sentenced to imprisonment for twenty-one (21) years.
Appellant charges that the trial judge erred in refusing to permit cross-examination of a key State's witness concerning a prior conviction of the witness for *555 possession of stimulant drugs without a prescription and in refusing to permit inquiry into the fact that the witness was on probation and owed a fine to the State as a result of that prior conviction. The question raised by the first point is whether the mere possession of stimulant drugs without a prescription, specifically dexamyl and dexadrine, is an offense involving moral turpitude. We hold that it is not, and this holding is limited to the illegal possession of drugs which can be acquired legally with a valid prescription. The second point is not before this Court because appellant's counsel made no objection on this point at trial. While appellant's co-defendant did object, the appellant may not utilize the objection of another defendant to gain review. 4 C.J.S. Appeal and Error § 251 (1957).
After a full consideration of appellant's remaining exceptions, we are of the opinion that no error of law appears and that the issues are governed by well settled principles of law. Accordingly, they are dismissed pursuant to Rule 23 of the Rules of Practice of this Court.
Affirmed.